Mutual Funds 2010 Forbes Honor Roll William P. Barrett, 02.08.10, 12:00 AM ET In the 37 years that FORBES has been producing its Honor Roll of outstanding performers, we've rarely seen change like this year. Only one of the ten funds on last year's list survives on this year's. The others suffered when the evaluation period start was moved forward four years, eliminating favorable results, or because they flunked one or more of our screening criteria. The sole returnee is the smallish (net assets: $208 million) no-load Bruce Fund. It is run by the Chicago father-and-son team of Robert and Jeffrey Bruce and moves adroitly between stocks and bonds. On our list for the sixth straight year, Bruce had an average annual total return of 13.4%, versus an anemic 1.6% for the S&P 500 between June 30, 1998 and Dec. 31, 2009. A hypothetical investment of $10,000 would have grown to $33,923 during that period, after payment of taxes and fees. At its heart the Honor Roll is about capital preservation in bad markets and meritorious aftertax performance over several market cycles. Going back to June 30, 1998, we assign letter grades to a fund's performance in up markets (a C or better is needed) and down markets (a B or better qualifies). Letter grades are distributed on a curve in a formula that scales back outlier performance in any individual up- or down-market segment. The system, that is, works against funds with erratic performance (even if the long-term gain is good), as well as against funds with sales loads, stiff management costs or tax inefficiencies. We also require that a fund's manager (or managers, on average) have at least six years in the saddle. No sector or closed funds allowed. Tops this year by our reckoning: CGM Focus Fund, which has been run for a dozen years by the manic G. Kenneth Heebner. Despite turning over his portfolio five times last yearand running up big tax and trading commission bills in the processhis no-load fund returned an average of 15.1% a year. Ten grand put into CGM in 1998 would have grown into $45,577 after taxes. Next was the high-load, high-cost BlackRock International Opportunities-a (14.3%, $39,236), followed by the very low cost Vanguard Emerging Stock Markets Index-Investor (12.9%, $36,413). (Chart Below) Honor Roll Performance Fund 800 phone Maximum Cumulative Loss1 Lead Manager Average Annual Total Return2 Hypothetical Investment Results3 Maximum Sales Charge Annual Expenses Per $100 Yearly Portfolio Turnover4 Up Down A+ A+ CGM Focus Fund 345-4048 -64.6% G Kenneth Heebner 15.1% no load 504% A+ A BlackRock Intl Opportunities-A 441-7762 -57.8 multiple managers 5.25% C B Vanguard Emerging Stock Mkts Idx-Inv 662-7447 -62.7 multiple managers 20 C A Lazard Emerging Mkts Equity-Open 823-6300 -57.2 multiple managers no load 1.53a 43 A A Oakmark International Small Cap-I 625-6275 -61.4 David Herro no load 50 A A+ Bruce Fund 872-7823 -40.3 Robert Bruce no load 16 A A Rydex/SGI Mid Cap Value-A 820-0888 -43.1 Jim Schier 68 A B Royce Heritage Fund-Svc 221-4268 -51.4 multiple managers no load A A Wasatch Micro Cap Fund 551-1700 -60.8 Daniel Chace no load 46 A B FMI Focus Fund 811-5311 -46.7 multiple managers no load 58 a: Net of absorption by fund sponsor. 1: Greatest loss sustained during any unbroken string of monthly losses since 6/30/98. 2: Performance through 12/31/09 before deducting loads and taxes. Start date for domestic funds is 6/30/98, for emerging market funds 3/31/00 and for foreign stock funds 7/31/98. 3: Hypothetical value on 12/31/09 of $10,000 invested 6/30/98, after load and taxes. Assumptions: Capital gains and income distributions are taxed at the highest marginal rate in effect at the time. Loads applied at 12/31/09 rate. 4: Lesser of security sales or purchases divided by average net assets. Sources: Forbes; Lipper; Morningstar; CCH.Reprinted by Permission of Forbes Media LLC 2010 – Reprints contact 212.620.2399 FMI Focus Fund Disclosure Footnote The average annual total returns of the FMI Focus Fund for 1 year, 5 year, 10 year, and inception (12/16/96) periods (annualized) ended June 30, 2010 were: 29.27%, 4.09%, 3.49% and 15.15%, respectively. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by visiting www.fmifunds.com or by calling 1-800-811-5311.The FMI Focus Fund’s annual operating expense ratio is 1.33%. For more information about the FMI Focus Fund, call (800) 811-5311 for a free prospectus.Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses, before investing or sending money.The prospectus contains this and more information about the FMI Focus Fund.Please read the prospectus carefully before investing.
